FILED
                             NOT FOR PUBLICATION                            AUG 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MATTHEW ROBERT YOUNG,                            No. 12-35695

               Plaintiff - Appellant,            D.C. No. 3:10-cv-00479-PK

  v.
                                                 MEMORANDUM *
MARK NOOTH, Superintendent of SRCI;
et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Oregon
                     Anna J. Brown, District Judge, Presiding

                             Submitted August 14, 2013 **

Before:        SCHROEDER, GRABER, and PAEZ, Circuit Judges.

       Oregon state prisoner Matthew Robert Young appeals pro se from the

district court’s judgment in his 42 U.S.C. § 1983 action alleging constitutional

violations in connection with defendants’ handling of his incoming and outgoing


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
mail. We have jurisdiction under 28 U.S.C. § 1291. We review de novo summary

judgment. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004). We affirm.

      The district court properly granted summary judgment on Young’s claim

that defendants improperly opened a letter from an attorney’s office and replaced it

with a forgery because Young failed to raise a genuine dispute of material fact as

to whether the letter was a forgery or had been tampered with. See Cafasso, U.S.

ex rel. v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1061 (9th Cir. 2011) (“To

survive summary judgment, a plaintiff must set forth non-speculative evidence of

specific facts, not sweeping conclusory allegations.”).

      The district court did not abuse its discretion in denying Young leave to

amend his complaint because Young failed to attach a proposed amended

complaint as required by local rule. See Waters v. Weyerhaeuser Mortg. Co., 582

F.2d 503, 507 (9th Cir. 1978) (reviewing for an abuse of discretion and concluding

that it was “clearly discretionary” for court to deny motion to amend for failure to

attach proposed pleading as required by local rule).

      Young’s contentions concerning the magistrate judge’s alleged bias and

allegedly improper rulings are unpersuasive.

      The opening brief, answering brief, and defendants’ supplemental excerpts




                                          2                                    12-35695
of record are ordered filed.

      AFFIRMED.




                               3   12-35695